Citation Nr: 9919148	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-41 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability resulting from surgery conducted at a 
VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1944 to May 
1946.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in June 1998.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in December 1995, by the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDINGS OF FACT

1. The VA hospitalization records covering the period from 
August 28th to September 3rd, 1989, document that the 
appellant and the surgeon discussed the nature of the 
proposed surgical procedure as well as the possible 
outcomes and post-operative course prior to the surgery.

2. The appellant executed an informed consent form on August 
29th, 1989, for an "open biopsy of neck; probable radical 
neck dissection."

3. In September 1998, after review of the appellant's claims 
folder and medical records, a VA physician concluded that 
the left shoulder drop with limitation of motion and 
limitation of neck motion were necessary consequences of a 
radical neck dissection for removal of metastatic squamous 
cell carcinoma and that swallowing problems were not the 
result of his treatment for the cancer.


CONCLUSION OF LAW

The criteria for the award of service connection for 
residuals of a surgical procedure at a VA facility are not 
met.  38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that the appellant underwent left radical 
neck dissection and excision of a soft tissue mass during 
hospitalization at a VA medical facility from August 28th to 
September 3rd, 1989.  Review of the operative report reveals 
that the surgery was to be an excisional biopsy and a 
probable left radical neck dissection.  Upon return of the 
pathology report, which indicated the presence of a large 
cell carcinoma, thought to be metastatic squamous cell, a 
radical neck dissection was then performed.  During surgery, 
in view of the location of the tumor, the spinal accessory 
nerve was divided  The appellant tolerated the procedure well 
and was subsequently discharged from the hospital in stable 
condition.  

In December 1990, the appellant was again admitted to a VA 
hospital for recurrent squamous cell carcinoma of the neck.  
A resection of the retroauricular neck mass was conducted and 
the pathology reports noted either a poorly differentiated 
metastatic squamous cell carcinoma versus melanoma.  During 
hospitalization after the surgery, the appellant was noted to 
have a left-sided cranial nerve number 7 deficit.  He was 
unable to close his left eye, wrinkle that side of his face 
or smile with the left side of his mouth.  It was noted that 
this was a known risk with the location of the mass being 
where it was and that in a cancer operation, sacrifice of the 
nerve may be required.  It was subsequently noted that the 
appellant's postoperative course was relatively unremarkable.  
The appellant was subsequently discharged from the hospital 
in stable condition.  The appellant has developed 
difficulties with his left shoulder, arm and neck and has 
reported that he has had difficulty swallowing following the 
surgery.

Before addressing the merits of this claim, the Board will 
first discuss a number of procedural matters that arose in 
connection with respect to the regulations governing 
adjudication of claims pursuant to 38 U.S.C.A. § 1151.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S. Ct. 552 (1994), the United 
States Supreme Court affirmed lower court rulings which held 
that VA's regulation at 38 C.F.R. § 3.358(c)(3) was invalid 
to the extent it precluded compensation under 38 U.S.C.A. 
§ 1151 unless the additional disability resulted from an 
"accident (an unforeseen, untoward event)" or 
"carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of indicated fault on the part 
of the [VA]."  This subsection of 38 C.F.R. § 3.358 was 
found to be ultra vires by the Supreme Court because it added 
a fault standard where none existed in the statutory 
provision.  The Supreme Court concluded that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection (i.e., no "fault") between the additional 
disability and the VA treatment (or lack thereof).

However, the Supreme Court indicated that 38 U.S.C.A. § 1151 
could not be applied on a strictly no-fault basis: 
"[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Court's decision in Gardner, 
38 C.F.R. § 3.358(c)(3) was amended in March 1995.  The 
revised section (c)(3) of 38 C.F.R. § 3.358 provides that 
compensation under section 1151 will not be payable for the 
"necessary consequences" of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  This case was adjudicated by the 
RO in December 1995, with consideration of the amended 
regulation.  See Statement of the Case under cover letter 
dated April 18th, 1996.  The RO denied the claim for benefits 
pursuant to 38 U.S.C.A..§ 1151 on the basis that the residual 
weakness in the neck, left shoulder and arm were not 
unexpected complications of the left radical total neck 
dissection performed in 1989, while he was a patient at the 
VAMC in Alexandria, Louisiana.

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was subsequently amended by Congress during the pendency of 
this appeal with the passage of Public Law 104-204, the VA 
and Housing and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sep. 26, 
1996).  Section 422(a) of that act amended 38 U.S.C.A. § 1151 
to provide, in effect, that compensation on the basis of 
disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  However, the 
amended provisions of section 1151 are not for application in 
this case because this claim was filed before October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  
Thus, the old version of section 1151 will control the 
disposition of this appeal.

After review of the evidence of record, the undersigned 
concurs with the RO's determination that entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are not warranted in 
this case.  Careful consideration of the pertinent 
hospitalization report dated in August and September 1989, as 
well as the clinical and nursing notes reveals that on August 
28th, 1989, the appellant and the surgeon discussed the 
excisional biopsy of the neck with probable completion of a 
radical neck dissection.  On August 29th, 1989, the appellant 
again had a discussion with the surgeon and it was noted that 
the operation was discussed including the rationale and 
possible "bad" outcomes as well as the post-operative 
course.  Later that day, and after his discussions with the 
surgeon, as indicated, the appellant executed an informed 
consent form which specifically provided the following:

The nature and purpose of the operation 
or procedure, possible alternative 
methods of treatment, the risks involved, 
and the possibility of complication have 
been fully explained to me.  I 
acknowledge that no guarantees have been 
made to me concerning the result of the 
operation or procedure.  I understand the 
nature of the operation or procedure to 
be to determine the nature of the tumor.  
If it is malignant, remov[al of] the neck 
tissue [will be completed] to prevent 
further spread of the disease.

Subsequent medical records document the presence of left 
shoulder drop as well as the appellant's complaints of 
difficulty swallowing.  In September 1998, pursuant to the 
Board's June 1998, remand, VA examinations were conducted in 
an effort to determine the etiology of the appellant's 
complaints involving his shoulder, neck and ability to 
swallow.  After examination, the following opinion was 
provided:

He (the appellant) understood prior to 
surgery that there was a risk of several 
problems as a result of this surgery, and 
there were several certainties including 
the spinal accessory nerve difficulty.  
He knew full well when he went into the 
operation.  The operation was performed, 
and postoperatively, he had an 
appropriate course with an anticipated 
shoulder drop.  Given the location of 
this tumor over the mastoid area and 
behind the ear, any operation less than 
removal of the spinal accessory nerve 
would have been inadequate.  

On orthopedic examination, it was noted that there was 
limitation of left shoulder movement and limitation of neck 
movement, which were considered to be related to the radical 
neck surgery for cancer in 1989.  With respect to the 
appellant's complaints of difficulty swallowing, the examiner 
noted that the appellant's swallowing problems were not the 
result of his treatment for cancer.

Although the appellant, in his contentions and testimony, 
argued that he was not informed about the possible risks of 
surgery and would not have proceeded had he known about the 
shoulder drop, weakness and limitation of motion, the 
objective evidence of record establishes otherwise.  As noted 
above, the record reflects that the appellant, on at least 
two occasions prior to surgery, discussed the operation and 
the risks and desired outcomes with the surgeon in detail.  
Contrary to the appellant's assertion that this subject was 
discussed while he was sedated immediately prior to surgery, 
the record reflects that one discussion with the surgeon 
occurred two days prior to surgery, on August 28th, and the 
second discussion occurred on August 29th, the day prior to 
the surgery and the same day that the informed consent form 
was signed by the appellant. 

The above circumstances, including the appellant's informed 
consent, when viewed in light of the medical opinion which 
concludes that the left shoulder drop with limitation of 
motion and weakness and limitation of neck motion were 
anticipated results of the surgery, are found to be governed 
by section (c)(3) of 38 C.F.R. § 3.358, which provides that 
compensation under section 1151 will not be payable for the 
"necessary consequences" of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  

Accordingly, in the absence of any additional evidence, the 
Board concludes that entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 are not warranted.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left shoulder drop, limitation of 
shoulder motion, limitation of neck motion and difficulty 
swallowing is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

